Citation Nr: 0948185	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an increased rating for retinal scar of 
the left eye with heavy traction bands with impaired vision, 
rated as 20 percent disabling from December 1, 2003, 30 
percent disabling from October 20, 2005, and 40 percent 
disabling from June 30, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue concerning the evaluation for the 
service-connected left eye disability was previously the 
subject of a September 2008 remand directive by the Board.  
At that time, the Veteran was advised that the issue of 
service connection for diabetes mellitus was stayed pending 
the issuance of mandate from the United States Court of 
Appeals for the Federal Circuit in the case of Haas v. Peake, 
525 F.3d 1168 (2008).  This stay was lifted on January 22, 
2009 following the United States Supreme Court's denial of a 
writ of certiorari filed by the Haas appellant.  Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525).  This 
matter is therefore once again before the Board for 
adjudication.

In December 2008, the RO increased the disability rating for 
the service-connected left eye disability, assigning a 20 
percent rating from December 1, 2003, a 30 percent rating 
from October 20, 2005, and a 40 percent rating from June 30, 
2006.  As the Veteran is presumed to seek the maximum 
disability evaluation provided under law, the issue remains 
before the Board on appeal.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus.  

2.  Affording the Veteran the benefit-of-the-doubt, the 
record reasonably establishes that the Veteran set foot on 
land in Vietnam during his Navy service.  

3.  The service-connected left eye disability is manifested 
by visual blurring, corrected far vision of 20/500, corrected 
near vision of worse than 20/200, with macular epiretinal 
membrane with fibrosis and traction.  The non-service-
connected right eye is symptom-free with corrected vision of 
20/20.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an increased rating for retinal scar of 
the left eye with heavy traction bands with impaired vision, 
rated as 20 percent disabling from December 1, 2003, 30 
percent disabling from October 20, 2005, and 40 percent 
disabling from June 30, 2006, have not been met.   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6006, 6011 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In 
this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to grant service 
connection for diabetes mellitus and for an increased rating 
for a service-connected left eye disability. 

In the decision below, the Board has granted the claim for 
service connection for diabetes mellitus, and therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the Veteran has 
resulted. 

Turning to the claim for increased rating for the service-
connected left eye disability, in February 2004 and March 
2006 letters, the Veteran was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that he 
identified

The letters also advised the Veteran that to substantiate his 
increased rating claim "the evidence must show that your 
service-connected condition has gotten worse."  In addition, 
the March 2006 letter described how VA determines degree of 
disability and assigns an effective date.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's reports of private outpatient treatment and VA 
treatment.  
In addition, as discussed in greater detail below, he was 
afforded VA examinations to help determine the severity of 
the service-connected left eye disability.  Those 
examinations included an appropriate physical examination and 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2008).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  He has 
presented testimony during the hearing before the 
undersigned.  

Accordingly, the Board will proceed to a decision.

II.  Service Connection for Diabetes Mellitus 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such are manifested to a compensable degree 
within the initial post-service year. See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).


A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases, to 
include diabetes mellitus, shall be service connected.  38 
U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2008).

The law requires that a Veteran must have stepped foot within 
the land borders of Vietnam at some point in the course of 
his or her military duty in order to be entitled to the 
presumption of herbicide exposure under 38 U.S.C.§ 1116(a)(1) 
and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 
1168 (2008).  

The Veteran states that he is currently diagnosed with 
diabetes mellitus.  He does not allege that diabetes mellitus 
was initially incurred in service, but instead contends that 
it is related to in-service exposure to Agent Orange.  With 
respect to the alleged herbicide exposure, he reports that he 
set foot in Vietnam upon conclusion of his service aboard the 
U.S.S. Duluth.  Specifically, in testimony before the Board, 
he stated that he had a four-day layover in Da Nang, Vietnam, 
before flying to the Philippines and then to San Francisco 
for separation from the military.   

The Board has reviewed the Veteran's service treatment and 
personnel records as well as his current VA and private 
outpatient treatment records.  As an initial matter, the 
current records show a diagnosis of diabetes mellitus as 
early as 2004.

The Veteran's service personnel records do show Naval service 
aboard the U.S.S. Duluth as alleged.  Moreover, they reflect 
that the Veteran reported to the Naval Station in San 
Francisco on August 21, 1967, via the Philippines, also as 
alleged.  They state that he was transferred from the U.S.S. 
Duluth on August 7, 1967, and was received for temporary duty 
in San Francisco on August 21, 1967.  

Significantly, the Veteran's personnel records further state 
that he was transferred from the U.S.S. Duluth to "CO, U.S. 
NAVSUPPACT, DANANG FFT SUBIC BAY, P.I., FFT CO, U.S. NAVSTA 
T.I. SFRAN."  This entry means that he was sent to Da Nang, 
Vietnam, for further transfer (FFT) to the Philippines 
Islands for further transfer to San Francisco.  These records 
support the Veteran's testimony that he flew from Vietnam (Da 
Nang), to the Philippines (Subic Bay), and then on to San 
Francisco.  Not only does this entry support the Veteran's 
testimony, but the fact that there was a 14-day gap between 
the date the Veteran left the U.S.S. Duluth and the date he 
arrived in San Francisco lends further credibility to his 
testimony that he had layovers during the transfer process.   
Thus, by consequence, it is reasonable to assume that he set 
foot in Vietnam.  

As such, and after affording the Veteran the benefit of the 
doubt, the Board finds that the Veteran set foot in Vietnam, 
and, accordingly, should be afforded the presumption that he 
was exposed to herbicide agents, to include Agent Orange.  As 
such, since there is a causal relationship between exposure 
to herbicide agents and the subsequent development of 
diabetes mellitus, in the absence of any competent evidence 
to the contrary, the criteria for service connection have 
been met, and the claim is granted.  

III.  Evaluation of Left Eye Disability

By way of history, during active duty service, the Veteran 
was treated for infection, numbness, and scarring in the left 
eye.  Service connection for a retinal scar with heavy 
traction bands with impaired vision was established by way of 
a May 1974 rating decision.  An initial 10 percent disability 
evaluation was assigned under Diagnostic Code 6011, 
pertaining to localized scars, atrophies, or irregularities 
of the retina.  Rating under Diagnostic Code 6011 continued 
until December 2008.  At that time, the RO recharacterized 
the disability under Diagnostic Code 6006, pertaining to 
retinitis.  

As set forth under 38 C.F.R. § 4.84a, ratings for diseases of 
the eyes listed in Diagnostic Codes 6000 through 6009 
(uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, 
detachment of the retina, and unhealed injury of the eye) are 
to be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest- 
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009. 

Levels of visual acuity are evaluated according to the 
indices found at Table V, 38 C.F.R. § 4.84a, Diagnostic Codes 
6061 to 6079. Visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses. 38 
C.F.R. § 4.75. Combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision. 38 C.F.R. § 4.80.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/40 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/40 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 20/100; or (4) when vision in both eyes is 
correctable to 20/50. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50. 38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.  Further, under the provisions of Diagnostic Code 
6070, a 40 percent rating is warranted for blindness in one 
eye, having only light perception, with visual acuity in the 
other eye of 20/50 or worse.  See 38 C.F.R. § 4.84a.  
Finally, a 40 percent evaluation will be assigned for 
anatomical loss of one eye, when corrected visual acuity in 
the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6066.

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively. 38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively. 38 C.F.R. § 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye. 38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075. 
A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes. 38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes. 38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes. See 38 C.F.R. § 3.383(a)(1); see also 38 
C.F.R. § 4.14 (manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation). 

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility. 
38 C.F.R. § 4.79.



The medical evidence of record has been thoroughly reviewed.  
Since the RO has assigned different disability evaluations 
over the course of the appeal, the Board will review the 
evidence to determine whether higher ratings are warranted 
during any time period in question. 

a.  Period From December 1, 2003 to October 20, 2005

During VA treatment in December 2003, the service-connected 
left eye demonstrated visual acuity of 20/50 with correction.  
The non-service-connected right eye was 20/30.  A February 
2004 VA examination revealed corrected vision of 20/40 in the 
right eye and 20/50 in the left eye.  The examiner noted that 
the left eye pre-retinal fibrosis and scarring were 
presumably due to tuberculosis during service.  A visual 
field examination was essentially normal.  In June 2004, 
however, the Veteran complained of seeing "spider webs" and 
"shooting stars" in the left eye.  Corrected vision was 
20/60 with metamorphosia.  A December 2004 consultation 
report noted that the left epiretinal membrane was likely 
contributing to the "shooting star" phenomena.  In May 
2005, he underwent surgical phacoemulsification with 
intraocular lens implantation for treatment of left eye 
cataracts.  Post-surgery, visual acuity was measured as 20/30 
in the right eye and 20/80 in the left eye.   

These findings do not support the assignment of a disability 
evaluation in excess of the 20 percent rating currently 
assigned.  During this period, while there was demonstrated 
loss of visual acuity in the left eye, there was no active 
pathology (retinitis), and loss of visual acuity did not 
exceed 20/80.  

b.  Period from October 20, 2005 to June 30, 2006

On October 12, 2005, the Veteran reported to the VA 
ophthalmology clinic and underwent a left eye vitrectomy, 
membrane peel, and air/fluid exchange.  A post-operative 
clinic note indicated that his left eye visual acuity was 
20/200.  An eye clinic note in November 2005 stated that he 
had occasional pain on eccentric eye position.  A December 
2005 clinic note stated that he continued to have macular 
thickening with cystic changes.  In May 2006, left eye visual 
acuity was 20/400.  

In sum, while the evidence shows continued impairment of 
visual acuity of the left eye, they do not approximate the 
criteria for a 40 percent or higher evaluation.  The non-
service-connected right eye shows essentially normal vision.  
The service-connected left eye does not have blindness or 
anatomical loss of the eye.  In addition, while there were 
subjective reports of occasional pain, there were no 
objective findings of active pathology such as to warrant the 
assignment of an additional 10 percent rating.  Lastly, there 
has been no evidence of enucleation or serious cosmetic 
defect to warrant a higher rating.

c.  Period Since June 30, 2006

For the period since June 30, 2006, the Veteran's service-
connected left eye disability is manifested by continuing 
macular thickening, macular edema, and vision stabilizing at 
20/400 to 20/500.  For example, on examination in November 
2006, visual acuity with correction was 20/30 in the right 
eye and 20/400 in the left eye.  During the VA eye 
examination in October 2008, visual acuity was 20/500 with 
active eye disease pathology demonstrated.  

When considering this evidence, as well as the Veteran's lay 
contentions, an evaluation in excess of 40 percent is not 
warranted.  Similarly, since visual acuity of 5/200 was 
specifically ruled out by the examiner in October 2008, the 
Veteran would not qualify for additional Special Monthly 
Compensation.  38 C.F.R. § 4.79.  

The Board has considered all of the evidence regarding the 
extent of disability attributable to the service connected 
left eye pathology in accordance with the applicable laws and 
regulations.  The Board sympathizes with the Veteran 
regarding his experiencing eye surgery and impaired visual 
acuity, but may not grant any higher schedular rating than 
that which is provided in the appropriate diagnostic codes 
corresponding to extent of disability shown by the competent 
medical and lay evidence.  The assigned disability rating 
contemplates significant disability from the service-
connected pathology, and the Veteran has no service-connected 
disability of his right eye nor is he blind in the right eye.  
The probative evidence in this case does not show the 
clinical features of disability required to meet the criteria 
for assignment of a higher disability rating.

The Board concludes that, for the reasons set forth above, 
that for the periods in question, the preponderance of the 
evidence is against entitlement to higher disability 
evaluations.  Thus, the reasonable doubt doctrine does not 
apply, and the claim is denied. 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board acknowledges the Veteran's 
testimony, regarding the impact of his left eye vision 
problems on conducting chores and while driving, but this 
type of functional challenge is contemplated by the rating 
criteria which feature consideration of clinical testing of 
the Veteran's visual acuity and ability to identify text.  
The assigned schedular rating contemplates significant 
disability from the service connection pathology. Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  

The Board also finds that the demonstrated difference between 
the Veteran's near and distant corrected vision in not so 
substantial as to require referral to the Director, 
Compensation and Pension Service under the provisions of 38 
C.F.R. § 4.84. 

For these reasons, the Board finds a rating in excess of that 
currently assigned percent for the Veteran's service-
connected left eye disability is not warranted.


ORDER

Service connection for diabetes mellitus is granted.  

Entitlement to an increased rating for retinal scar of the 
left eye with heavy traction bands with impaired vision, 
rated as 20 percent disabling from December 1, 2003, 30 
percent disabling from October 20, 2005, and 40 percent 
disabling from June 30, 2006, is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


